PER CURIAM.
Marcelino Gudino appeals an order of the judge of compensation claims (JCC) enforcing a Mediation Settlement Agreement signed by the parties at the conclusion of a mediation conference. The record supports the JCC’s determination that the parties intended the Mediation Settlement Agreement to be a “full/washout settlement” of the workers’ compensation case, with payment of a monetary sum in exchange for relinquishment of “any and all claims for indemnity and medical care, past, present and future.” We are bound by this determination. See Calderon v. J.B. Nurseries, Inc., 933 So.2d 553, 2006 WL 263644 (Fla. 1st DCA Feb.6,, 2006). We note, however, that this is the extent of the settlement in this case and, as counsel for the employer/carrier recognized during oral argument, the JCC has only enforced the terms of the Mediation Settlement Agreement.
AFFIRMED.
KAHN, C.J., ERVIN and VAN NORTWICK, JJ., concur.